                                                                                                                  _______________




                 Case 2:20-bk-20261-BR                   Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                     Desc
                                                         Main Document     Page 1 of 9

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number   (if known)                                                    Chapter       11
                                                                                                                          D Check if this an
                                                                                                                              amended filing




Official Form 201
VoluntayPetition for Non-Individuals Filing for_Bankruptcy                                                                                              04120
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.    Debtor’s name                Residence Group, Inc.

2.    All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

3.    Debtor’s federal
      Employer Identification      46-1 201585
      Number (EIN)


4.    Debtor’s address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   212 E. Rowland Street, Suite 264
                                   Covina, CA 91723
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street. City. State & ZIP Code

                                   Los Angeles                                                     Location of principal assets, if different from principal
                                   County                                                          place of business

                                                                                                   Number, Street, City, State & ZIP Code


 5.   Debtor’s website (URL)


 6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                       Partnership (excluding LLP)
                                   D Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                                                    ________




                    Case 2:20-bk-20261-BR                          Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                    Desc
                                                                   Main Document     Page Case
                                                                                          2 ofnumber
                                                                                               9 (f known)
Debtor       ResicJ-.eGi-p,Iric.
             Name



7.      Describe debtor’s business         A. Check one.
                                                Health Care Business (as defined in 11 USC.             §   101(27A))
                                           D    SingleAsset Real Estate (as defined in 11 U.S.C.            §   101(51B))
                                                Railroad (as defined in 11 U.S.C.   §   101 (44))
                                           D    Stockbroker (as defined in 11 U.S.C.     §   101(53A))
                                                Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                                Clearing Bank (as defined in 11 U.S.C.        §   781(3))

                                           • None of the above

                                           B Check all that apply
                                           D    Tax-exempt entity (as described in 26 U.S C §501)
                                           D    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U S.C §80a-3)
                                           O    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                              See http:/lwww.uscourts.gov/four-digit-national-association-naics-codes.



8.      Under which chapter of the         Check one:
        Bankruptcy Code is the             0    Chapter 7
        debtor filing?
                                           0    Chapter 9

        A debtor who is a “small        • Chapter 11. Check all that apply
        business debtor” must check
        the first sub-box. A debtor as
                                                         0 The debtor is a small business debtor as defined in 11 USC. § 101 (51D), and its aggregate
                                                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
        defined in § 1182(1) who
                                                               $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
        elects to proceed under
                                                               operations, cash-flow statement, and federal income tax return or if any of these documents do not
        subchapter V of chapter 11
                                                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
        (whether or not the debtor is a
        “small business debtor”) must                    • The debtor is a debtor as defined in 11 U.S.C § 1182(1), its aggregate noncontingent liquidated
        check the second sub-box.                              debts (excluding debts owed to insiders or affiliates) are less than $7500000, and it chooses to
                                                               proceed under Subchapter V of Chapter 11 If this sub-box is selected, attach the most recent
                                                               balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                               any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                    0   A plan is being filed with this petition.
                                                                    0   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                        accordance with 11 U.S.C. § 1126(b).
                                                                    0   The debtor is required to file periodic reports (for example, 10K and 1 OQ) with the Securities and
                                                                        Exchange Commission according to § 13cr 15(d) of the Securities ExchangeAct of 1934 File the
                                                                        Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                        (Official Form 201A) with this form.
                                                                    0   The debtor is a shell company as defined in the Securities exchange Act of 1934 Rule 12b-2.
                                            0    Chapter 12


 9.      Were prior bankruptcy              • No
         cases filed by or against
         the debtor within the last 8       0   Yes.
         years?
         If more than 2 cases, attach a
                                                        District                                        When                    Case number
         separate list.
                                                                                             ______
                                                                   —__________________




                                                        District                                        When                    Case number


 10. Are any bankruptcy cases               • No
     pending or being filed by a
     business partner or an                 0    Yes.
     affiliate of the debtor?
         List all cases. If more than 1,
                                                        Debtor                                                                 Relationship
         attach a separate list
                                                        District                                        When                   Case number, if known



     Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                    Case 2:20-bk-20261-BR                    Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                       Desc
                                                             Main Document     Page Case
                                                                                    3 ofnumber
                                                                                          9 (if known)
Debtor       Residence Group, Inc.
             Name


11. Why is the case filed in       Check all that apply:
    this district?
                                   •     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 160 days than in any other district.
                                   C     A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.    Does the debtor own or      •No
       have possession of any
                                                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       real property or personal   C Yes
       property that needs
       immediate attention?                     Why does the property need immediate attention? (Check all that apply)
                                                C it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?
                                                 C It needs to be physically secured or protected from the weather.
                                                 C It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options)
                                                 C Other
                                                Where is the property?
                                                                                  Number, Street, City, State & ZIP Code
                                                 Is the property insured?
                                                 C No
                                                 C Yes.     Insurance agency
                                                            Contact name
                                                            Phone



             Statistical and administrative information

13.      Debtor’s estimation of                Check one:
         available funds
                                               I Funds will be available for distribution to unsecured creditors.
                                               C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.      Estimated number of        •                                                 C 1,000-5,000                             C 25,001-50,000
         creditors                                                                    C 5001-10,000                             C 50,001-100,000
                                        5Q99
                                                                                      C 10,001-25,000                           C More thanloo,000
                                        100-199
                                    C   200-999


 15.     Estimated Assets           C   $0- $50,000                                   • $1,000,001    -$10 million              C   $500,000,001 $1 billion
                                                                                                                                                  -




                                    C   $50,001 $100,000
                                                   -
                                                                                      C   $10,000,001 $50 million
                                                                                                          -
                                                                                                                                C   $1,000,000,001 $10 billion
                                                                                                                                                         -




                                    C   $100,001 $500,000
                                                       -                              C   $50,000,001 $100 million
                                                                                                          -
                                                                                                                                C   $10,000,000,001 $50 billion
                                                                                                                                                             -




                                    C   $500,001 $1 million
                                                       -                              C   $1 00,000,001 $500 million
                                                                                                              -
                                                                                                                                C   More than $50 billion


 16.     Estimated liabilities      C   $0 $50,000
                                           -                                           • $1,000,001 -$10 million                C   $500,000,001 $1 billion
                                                                                                                                                     -




                                    C    $50,001 -$100,000                             C $10,000,001 -$50 million               C   $1,000,000,001 -$10 billion
                                    C   $100,001 -$500,000                             C $50,000,001 -$100 million              C   $10,000,000,001 -$50 billion
                                    C   $500,001 $1 million
                                                       -
                                                                                       C $100,000,001 -$500 million             C   More than $50 billion




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                                                    _____   ____
                                                       ___________ _______




Case 2:20-bk-20261-BR                                 Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                                                    Desc
                                                      Main Document     Page 4 of 9
Debtor                                                                                                  Cane number (Wmnl
          Residence Group, Inc.


          Request for Relief, Declaration, and Signatures

                Bankruptcy fraud Is a serious crime. Making a false statement in connection with a
                                                                                                   bankruptcy case can result In tines up to $500,000 or
 WARNING    —

                imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

 17. Declaration and elgnature                                                                                                 specified In thia petition.
    of authorized                   The debtor requests relief In accordance with the chapter of tIlts 11, United States Code,
    representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor.
                                                                                                                                        Is true and correct.
                                     I have examined the information in this petition and have a reasonable belief that the informalion
                                     I declare under penally of perjury that the foregoing Is true and correct.

                                     Execuledon


                                                                                                               Emesto Aretlano
                                     Signal     otautho        representatWeofdebtor                           Printedname

                                     Title    President




                                                                                                                                                _
                                                                                          /42
 SnatureotaUOmney
                                     S1eeYforbtP/

                                     Michael Jay Berger
                                     Printed name

                                      Law Offices of Michael Jay B               r
                                      Firm name

                                      9454 WilshIre Boulevard, 6th floor
                                      Beverly Hills, CA 90212
                                      Number, Street, City, State & ZIP Code

                                                          (310) 271-6223               Errrad address        lnIcheOl.berger@baflkrUptcyPower.C0n1
                                      Contact phone

                                      100291 CA
                                      Bar number and Stale




                                                                                                                                                               page 4
    Official Form 201                             Voluntary Petition for Non.Indlviduals Filing for Bankruptcy
Case 2:20-bk-20261-BR                                   Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                                              Desc
                                                        Main Document     Page 5 of 9
                                                            United States Bankruptcy Court
                                                               Central District of California
   In   re   Residence Groun. Inc.                                                                               Case No.
                                                                                   liebtor(s)                    Chapter       11

                                                        LIST OF EQUITY SECURITY HOLDERS
                                                                                                                  br riling in this Chapter II Case
  Following is thu list ofthc Debtors equity security holders which is prepared in accordance with rule 1007(aX3)

                                                                      Security Class Number of Securities                   NLind of Interest
   Name and last known address or place of
   business of holder
                                                                                     100%                                   PresIdent
   ErnestoArellano
   212 E. Rowland Street, SuIte 264
   Covina, CA 91723

                                                              ION OR PARTNERSHIP
   DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORAT
                                                                                                     declare under penalty of
           I, Ernesto Arellarto, the Preslden of the corporation named as the debtor in this case,
                                           List of Equity Security Holders and that it is true and correct to the best of my
   perjury that I have read the foregoing
   information and belief.



   Date           \      IL.s                                                  Signature


                                                                                                       or imprisonment for up to 5   years or both.
                        PnaIIyfor making afalse salemcnl of concealIng property: Finn of up to $500000
                                                                     18 U.S.C. §t 152 and 3571.




    Sheet I of tin List of Equity Security Holders                                                                                                    aace H..w90
    S,,li,e Copial,l C) 1590.2020 80,1 C,.O. LI.C wwo’,b.Oaosa.con,
                                                 .
Case 2:20-bk-20261-BR                           Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                                                           Desc
                                                Main Document     Page 6 of 9
   Attorney or Party Name Address, Telephone &                  FAX     Nos.,     FOR COURT USE ONLY
   State Bar No. & Email Address
   Michael Jay Berger
   9454 WilshIre Boulevard, 8th 110cr
   Beverly Hills, CA 90212
   (310) 2714223 Fax: (310) 2714805
   California State Bar Number: 100291 CA
   mlchaeI.bergerbankruptcypower.com




   D Debtor(s) appearing without an attorney
   W Attorney for Debtor

                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

   In re:
                                                                                                                                                                -   ——




                                                                                   CASE NO.:
              Realdence Group,      Inc.
                                                                                   CHAPTER: 11



                                                                                                       VERIFICATION OF MASTER
                                                                                                      MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]

                                                                Debtor(s).

                                                                    if applicable,                             rtifIes   under penalty ot perjury that the
   Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor’s attorney
   master mailing list of creditors filed in this bankruptcy case, consisting f j_                                  t(s) is complete, correct, and
                                                                                                                    and omissions.
   consistent with the Debtor’s schedules and I/we assume all responsibi ty fore

    Date:
                                                                                           Sign        a of Debtor


    Date:



    Date:




                                                                                                               (01 thu Central DisirIct olCalitOrni,.
                     This toni, is optional. It has been approved Ion use In the Urnited Statue Banluuply Cowl
                                                                                                                                                        -   -




   December 2015
                                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
Case 2:20-bk-20261-BR   Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55   Desc
                        Main Document     Page 7 of 9


                   Residence Group, Inc.
                   212 E. Rowland Street, Suite 264
                   Covina, CA 91723


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   Anchor Loans, LP
                   c/o SBS Trust Deed Network
                   31194 La Baya Drive, , #106
                   Thousand Oaks, CA 91362


                   Crawford Investment Company
                   Attn: Lionel Tapia
                   1980 Orange Tree Lane, Suite 107
                   Redlands, CA 92374


                   Ernesto Arellano
                   212 E. Rowland Street, Ste 264
                   Covina, CA 91723


                   Internal Revenue Service
                   P0 Box 7346
                   Philadelphia, PA 19101—7346


                   Los Angeles County Tax Col 1 echor
                   P0 B ox 5 4 1 1 0
                   Los Angeles, CA 90054


                   Robert Carbajaal
                   13901 Philadephia St.
                   Whittier, CA 90601
     ___________
                                                                                     __________________________________________________
                                                                                     ____________              __________
                                                                                                          ______
                                                                                                                                                      ________




        Case 2:20-bk-20261-BR                         Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                                  Desc
                                                      Main Document     Page 8 of 9


Attorney or Party Name. Address, Telephone & FAX Nos and State Bar No &              FOR COURT USE ONLY
Email Address
Michael Jay Berger
Law Offices of Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number; 100291 CA
michaeLbergerbankruptcypower.com




]    Attorney for: Residence Group, Inc.
                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

Inre:                                                                                CASE NO.:
          Residence Group, Inc.                                                      ADVERSARY NO.
                                                                      Debtor(s).     CHAPTER:  11

                                                                     Plaintiff(s),
                                                                                       CORPORATE OWNERSHIP STATEMENT
                                                                                          PURSUANT TO FRBP 1007(a)(1)
                                                                                            and 7007.1, and LBR 1007-4

                                                                                                                     [No hearing]
                                                                 Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,      Ernesto Arellano                                       the undersigned in the above-captioned case, hereby declare
                                                                                 ,


               (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                   This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California
December2012                                                                                                    F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-20261-BR                          Doc 1 Filed 11/16/20 Entered 11/16/20 19:23:55                                                        Desc
                                               Main Document     Page 9 of 9


     [Check the appropriate boxes and, It applicable, provide the required Information.]
     1.      I have personal knowledge of the matters set forth in thia Statement because:
                 I am the president or other officer or an authorized agent of the Debtor corporation
                 I am a party to an adversary proceeding
             []i em a party to a contested matter
             U I am the attorney for the Debtor corporation
     2.a.    FJ The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                 class of the corporations(s) equity interests:

                  Ernesto Arellano President and 100% shareholder.
                                         -




       b.        There are no entities that directly or indirectly own 10% or more of a                 class of      corporations equity Interest


      Date                                                                                    Sign      re of Debtor, or      orney for Do tor

                                                                                        Name:        Erneato Arellane
                                                                                                     Printed name of Debtor, or attorney for
                                                                                                     Debtor




                      ThiS form is opLinnal. It bee been approved for use by the Untied Stales Bankruplcy Cowl fot th Central
                                                                                                                              OttitrId of CaIforn

      Oecembsr 2012                                                                                         F 1007-4.CORP.OWNERSHIP.STMT
